 



Exhibit 10.5
Genitope Corporation
2003 Employee Stock Purchase Plan
Adopted August 7, 2003
Approved by stockholders August 29, 2003
1. Purpose.
     (a) The purpose of the Plan is to provide a means by which Employees of the
Company and certain designated Related Corporations may be given an opportunity
to purchase shares of the Common Stock of the Company.
     (b) The Company, by means of the Plan, seeks to retain the services of such
Employees, to secure and retain the services of new Employees and to provide
incentives for such persons to exert maximum efforts for the success of the
Company and its Related Corporations.
     (c) The Company intends that the Purchase Rights be considered options
issued under an Employee Stock Purchase Plan.
2. Definitions.
     (a) “Board” means the Board of Directors of the Company.
     (b) “Code” means the Internal Revenue Code of 1986, as amended.
     (c) “Committee” means a committee appointed by the Board in accordance with
Section 3(c) of the Plan.
     (d) “Common Stock” means the common stock of the Company.
     (e) “Company” means Genitope Corporation, a Delaware corporation.
     (f) “Contributions” means the payroll deductions and other additional
payments that a Participant contributes to fund the exercise of a Purchase
Right. A Participant may make payments not through payroll deductions only if
specifically provided for in the Offering, and then only if the Participant has
not already had the maximum permitted amount withheld through payroll deductions
during the Offering.
          (g) “Corporate Transaction” means the occurrence, in a single
transaction or in a series of related transactions, of any one or more of the
following events:
          (i) a sale, lease, license or other disposition of all or
substantially all of the consolidated assets of the Company;

1.



--------------------------------------------------------------------------------



 



          (ii) a sale or other disposition of at least ninety percent (90%) of
the outstanding securities of the Company;
          (iii) a merger, consolidation or similar transaction following which
the Company is not the surviving corporation; or
          (iv) a merger, consolidation or similar transaction following which
the Company is the surviving corporation but the shares of Common Stock
outstanding immediately preceding the merger, consolidation or similar
transaction are converted or exchanged by virtue of the merger, consolidation or
similar transaction into other property, whether in the form of securities, cash
or otherwise.
     (h) “Director” means a member of the Board.
     (i) “Eligible Employee” means an Employee who meets the requirements set
forth in the Offering for eligibility to participate in the Offering, provided
that such Employee also meets the requirements for eligibility to participate
set forth in the Plan.
     (j) “Employee” means any person, including Officers and Directors, who is
employed for purposes of Section 423(b)(4) of the Code by the Company or a
Related Corporation. Neither service as a Director nor payment of a director’s
fee shall be sufficient to make an individual an Employee of the Company or a
Related Corporation.
     (k) “Employee Stock Purchase Plan” means a plan that grants Purchase Rights
intended to be options issued under an “employee stock purchase plan,” as that
term is defined in Section 423(b) of the Code.
     (l) “Exchange Act” means the Securities Exchange Act of 1934, as amended.
     (m) “Fair Market Value” means the value of a security, as determined in
good faith by the Board. If the security is listed on any established stock
exchange or traded on the Nasdaq National Market or the Nasdaq SmallCap Market,
the Fair Market Value of the security, unless otherwise determined by the Board,
shall be the closing sales price (rounded up where necessary to the nearest
whole cent) for such security (or the closing bid, if no sales were reported) as
quoted on such exchange or market (or the exchange or market with the greatest
volume of trading in the relevant security of the Company) on the Trading Day
prior to the relevant determination date, as reported in The Wall Street Journal
or such other source as the Board deems reliable.
     (n) “Offering” means the grant of Purchase Rights to purchase shares of
Common Stock under the Plan to Eligible Employees.
     (o) “Offering Date” means a date selected by the Board for an Offering to
commence.
     (p) “Officer” means a person who is an officer of the Company within the
meaning of Section 16 of the Exchange Act and the rules and regulations
promulgated thereunder.

2.



--------------------------------------------------------------------------------



 



     (q) “Participant” means an Eligible Employee who holds an outstanding
Purchase Right granted pursuant to the Plan.
     (r) “Plan” means this Genitope Corporation 2003 Employee Stock Purchase
Plan.
     (s) “Purchase Date” means one or more dates during an Offering established
by the Board on which Purchase Rights shall be exercised and as of which
purchases of shares of Common Stock shall be carried out in accordance with such
Offering.
     (t) “Purchase Period” means a period of time specified within an Offering
beginning on the Offering Date or on the next day following a Purchase Date
within an Offering and ending on a Purchase Date. An Offering may consist of one
or more Purchase Periods.
     (u) “Purchase Right” means an option to purchase shares of Common Stock
granted pursuant to the Plan.
     (v) “Related Corporation” means any parent corporation or subsidiary
corporation, whether now or hereafter existing, as those terms are defined in
Sections 424(e) and (f), respectively, of the Code.
     (w) “Securities Act” means the Securities Act of 1933, as amended.
     (x) “Trading Day” means any day on which the exchange(s) or market(s) on
which shares of Common Stock are listed, whether it be an established stock
exchange, the Nasdaq National Market, the Nasdaq SmallCap Market or otherwise,
is open for trading.
3. Administration.
     (a) The Board shall administer the Plan unless and until the Board
delegates administration to a Committee, as provided in Section 3(c). Whether or
not the Board has delegated administration, the Board shall have the final power
to determine all questions of policy and expediency that may arise in the
administration of the Plan.
     (b) The Board (or the Committee) shall have the power, subject to, and
within the limitations of, the express provisions of the Plan:
          (i) To determine when and how Purchase Rights to purchase shares of
Common Stock shall be granted and the provisions of each Offering of such
Purchase Rights (which need not be identical).
          (ii) To designate from time to time which Related Corporations of the
Company shall be eligible to participate in the Plan.
          (iii) To construe and interpret the Plan and Purchase Rights, and to
establish, amend and revoke rules and regulations for the administration of the
Plan. The Board, in the exercise of this power, may correct any defect, omission
or inconsistency in the Plan, in a manner and to the extent it shall deem
necessary or expedient to make the Plan fully effective.

3.



--------------------------------------------------------------------------------



 



          (iv) To amend the Plan as provided in Section 15.
          (v) Generally, to exercise such powers and to perform such acts as it
deems necessary or expedient to promote the best interests of the Company and
its Related Corporations and to carry out the intent that the Plan be treated as
an Employee Stock Purchase Plan.
     (c) The Board may delegate administration of the Plan to a Committee of the
Board composed of one (1) or more members of the Board. If administration is
delegated to a Committee, the Committee shall have, in connection with the
administration of the Plan, the powers theretofore possessed by the Board,
subject, however, to such resolutions, not inconsistent with the provisions of
the Plan, as may be adopted from time to time by the Board. The Board may
abolish the Committee at any time and revest in the Board the administration of
the Plan. If administration is delegated to a Committee, references to the Board
in this Plan and in the Offering document shall thereafter be deemed to be to
the Board or the Committee, as the case may be.
     (d) All determinations, interpretations and constructions made by the Board
in good faith shall not be subject to review by any person and shall be final,
binding and conclusive on all persons.
4. Shares of Common Stock Subject to the Plan.
     Subject to the provisions of Section 14 relating to adjustments upon
changes in securities, the shares of Common Stock that may be sold pursuant to
Purchase Rights shall not exceed in the aggregate two hundred sixty-six thousand
(266,000) shares of Common Stock, plus an annual increase to be added on the
first day of the fiscal year of the Company for a period of ten (10) years,
commencing on the first day of the fiscal year that begins on January 1, 2004
and ending on (and including) the first day of the fiscal year that begins on
January 1, 2023 (each such day, a “Calculation Date”), equal to the lesser of
(i) one and one-half percent (1.5%) of the shares of Common Stock outstanding on
each such Calculation Date (rounded down to the nearest whole share); or
(ii) one hundred sixty-six thousand (166,000) shares of Common Stock.
Notwithstanding the foregoing, the Board may act, prior to the first day of any
fiscal year of the Company, to increase the share reserve by such number of
shares of Common Stock as the Board shall determine, which number shall be less
than each of (i) and (ii). If any Purchase Right granted under the Plan shall
for any reason terminate without having been exercised, the shares of Common
Stock not purchased under such Purchase Right shall again become available for
issuance under the Plan.
5. Grant of Purchase Rights; Offering.
     (a) The Board may from time to time grant or provide for the grant of
Purchase Rights to purchase shares of Common Stock under the Plan to Eligible
Employees in an Offering (consisting of one or more Purchase Periods) on an
Offering Date or Offering Dates selected by the Board. Each Offering shall be in
such form and shall contain such terms and conditions as the Board shall deem
appropriate, which shall comply with the requirement of Section 423(b)(5) of the
Code that all Employees granted Purchase Rights shall have the same rights and
privileges. The terms and conditions of an Offering shall be incorporated by
reference into the

4.



--------------------------------------------------------------------------------



 



Plan and treated as part of the Plan. The provisions of separate Offerings need
not be identical, but each Offering shall include (through incorporation of the
provisions of this Plan by reference in the document comprising the Offering or
otherwise) the period during which the Offering shall be effective, which period
shall not exceed twenty-seven (27) months beginning with the Offering Date, and
the substance of the provisions contained in Sections 6 through 9, inclusive.
     (b) If a Participant has more than one Purchase Right outstanding under the
Plan, unless he or she otherwise indicates in agreements or notices delivered
hereunder: (i) each agreement or notice delivered by that Participant shall be
deemed to apply to all of his or her Purchase Rights under the Plan, and (ii) a
Purchase Right with a lower exercise price (or an earlier-granted Purchase
Right, if different Purchase Rights have identical exercise prices) shall be
exercised to the fullest possible extent before a Purchase Right with a higher
exercise price (or a later-granted Purchase Right if different Purchase Rights
have identical exercise prices) shall be exercised.
6. Eligibility.
     (a) Purchase Rights may be granted only to Employees of the Company or, as
the Board may designate as provided in Section 3(b), to Employees of a Related
Corporation. Except as provided in Section 6(b), an Employee shall not be
eligible to be granted Purchase Rights under the Plan unless, on the Offering
Date, such Employee has been in the employ of the Company or the Related
Corporation, as the case may be, for such continuous period preceding such
Offering Date as the Board may require, but in no event shall the required
period of continuous employment be greater than two (2) years. In addition, the
Board may provide that no Employee shall be eligible to be granted Purchase
Rights under the Plan unless, on the Offering Date, such Employee’s customary
employment with the Company or the Related Corporation is more than twenty
(20) hours per week and/or more than five (5) months per calendar year.
     (b) The Board may provide that each person who, during the course of an
Offering, first becomes an Eligible Employee shall, on a date or dates specified
in the Offering which coincides with the day on which such person becomes an
Eligible Employee or which occurs thereafter, receive a Purchase Right under
that Offering, which Purchase Right shall thereafter be deemed to be a part of
that Offering. Such Purchase Right shall have the same characteristics as any
Purchase Rights originally granted under that Offering, as described herein,
except that:
          (i) the date on which such Purchase Right is granted shall be the
“Offering Date” of such Purchase Right for all purposes, including determination
of the exercise price of such Purchase Right;
          (ii) the period of the Offering with respect to such Purchase Right
shall begin on its Offering Date and end coincident with the end of such
Offering; and
          (iii) the Board may provide that if such person first becomes an
Eligible Employee within a specified period of time before the end of the
Offering, he or she shall not receive any Purchase Right under that Offering.

5.



--------------------------------------------------------------------------------



 



     (c) No Employee shall be eligible for the grant of any Purchase Rights
under the Plan if, immediately after any such Purchase Rights are granted, such
Employee owns stock possessing five percent (5%) or more of the total combined
voting power or value of all classes of stock of the Company or of any Related
Corporation. For purposes of this Section 6(c), the rules of Section 424(d) of
the Code shall apply in determining the stock ownership of any Employee, and
stock which such Employee may purchase under all outstanding Purchase Rights and
options shall be treated as stock owned by such Employee.
     (d) As specified by Section 423(b)(8) of the Code, an Eligible Employee may
be granted Purchase Rights under the Plan only if such Purchase Rights, together
with any other rights granted under all Employee Stock Purchase Plans of the
Company and any Related Corporations, do not permit such Eligible Employee’s
rights to purchase stock of the Company or any Related Corporation to accrue at
a rate which exceeds twenty five thousand dollars ($25,000) of Fair Market Value
of such stock (determined at the time such rights are granted, and which, with
respect to the Plan, shall be determined as of their respective Offering Dates)
for each calendar year in which such rights are outstanding at any time.
     (e) Officers of the Company and any designated Related Corporation, if they
are otherwise Eligible Employees, shall be eligible to participate in Offerings
under the Plan. Notwithstanding the foregoing, the Board may provide in an
Offering that Employees who are highly compensated Employees within the meaning
of Section 423(b)(4)(D) of the Code shall not be eligible to participate.
7. Purchase Rights; Purchase Price.
     (a) On each Offering Date, each Eligible Employee, pursuant to an Offering
made under the Plan, shall be granted a Purchase Right to purchase up to that
number of shares of Common Stock purchasable either with a percentage or with a
maximum dollar amount, as designated by the Board, but in either case not
exceeding fifteen percent (15%), of such Employee’s Earnings (as defined by the
Board in each Offering) during the period that begins on the Offering Date (or
such later date as the Board determines for a particular Offering) and ends on
the date stated in the Offering, which date shall be no later than the end of
the Offering.
     (b) The Board shall establish one (1) or more Purchase Dates during an
Offering as of which Purchase Rights granted pursuant to that Offering shall be
exercised and purchases of shares of Common Stock shall be carried out in
accordance with such Offering.
     (c) In connection with each Offering made under the Plan, the Board may
specify a maximum number of shares of Common Stock that may be purchased by any
Participant on any Purchase Date during such Offering. In connection with each
Offering made under the Plan, the Board may specify a maximum aggregate number
of shares of Common Stock that may be purchased by all Participants pursuant to
such Offering. In addition, in connection with each Offering that contains more
than one Purchase Date, the Board may specify a maximum aggregate number of
shares of Common Stock that may be purchased by all Participants on any Purchase
Date under the Offering. If the aggregate purchase of shares of Common Stock
issuable upon exercise of Purchase Rights granted under the Offering would
exceed any such maximum aggregate number, then, in the absence of any Board
action otherwise, a pro rata

6.



--------------------------------------------------------------------------------



 



allocation of the shares of Common Stock available shall be made in as nearly a
uniform manner as shall be practicable and equitable.
     (d) The purchase price of shares of Common Stock acquired pursuant to
Purchase Rights shall be not less than the lesser of:
          (i) an amount equal to eighty-five percent (85%) of the Fair Market
Value of the shares of Common Stock on the Offering Date; or
          (ii) an amount equal to eighty-five percent (85%) of the Fair Market
Value of the shares of Common Stock on the applicable Purchase Date.
8. Participation; Withdrawal; Termination.
     (a) A Participant may elect to authorize payroll deductions pursuant to an
Offering under the Plan by completing and delivering to the Company, within the
time specified in the Offering, an enrollment form (in such form as the Company
may provide). Each such enrollment form shall authorize an amount of
Contributions expressed as a percentage of the submitting Participant’s Earnings
(as defined in each Offering) during the Offering (not to exceed the maximum
percentage specified by the Board). Each Participant’s Contributions shall
remain the property of the Participant at all times prior to the purchase of
Common Stock, but such Contributions may be commingled with the assets of the
Company and used for general corporate purposes except where applicable law
requires that Contributions be deposited with an independent third party. To the
extent provided in the Offering, a Participant may begin making Contributions
after the beginning of the Offering. To the extent provided in the Offering, a
Participant may thereafter reduce (including to zero) or increase his or her
Contributions. To the extent specifically provided in the Offering, in addition
to making Contributions by payroll deductions, a Participant may make
Contributions through the payment by cash or check prior to each Purchase Date
of the Offering.
     (b) During an Offering, a Participant may cease making Contributions and
withdraw from the Offering by delivering to the Company a notice of withdrawal
in such form as the Company may provide. Such withdrawal may be elected at any
time prior to the end of the Offering, except as provided otherwise in the
Offering. Upon such withdrawal from the Offering by a Participant, the Company
shall distribute to such Participant all of his or her accumulated Contributions
(reduced to the extent, if any, such Contributions have been used to acquire
shares of Common Stock for the Participant) under the Offering, and such
Participant’s Purchase Right in that Offering shall thereupon terminate. A
Participant’s withdrawal from an Offering shall have no effect upon such
Participant’s eligibility to participate in any other Offerings under the Plan,
but such Participant shall be required to deliver a new enrollment form in order
to participate in subsequent Offerings.
     (c) Purchase Rights granted pursuant to any Offering under the Plan shall
terminate immediately upon a Participant ceasing to be an Employee for any
reason or for no reason (subject to any post-employment participation period
required by law) or other lack of eligibility. The Company shall distribute to
such terminated or otherwise ineligible Employee all of his or her accumulated
Contributions (reduced to the extent, if any, such Contributions have been used

7.



--------------------------------------------------------------------------------



 



to acquire shares of Common Stock for the terminated or otherwise ineligible
Employee) under the Offering.
     (d) Purchase Rights shall not be transferable by a Participant otherwise
than by will, the laws of descent and distribution, or a beneficiary designation
as provided in Section 13. During a Participant’s lifetime, Purchase Rights
shall be exercisable only by such Participant.
     (e) Unless otherwise specified in an Offering, the Company shall have no
obligation to pay interest on Contributions.
9. Exercise.
     (a) On each Purchase Date during an Offering, each Participant’s
accumulated Contributions shall be applied to the purchase of shares of Common
Stock up to the maximum number of shares of Common Stock permitted pursuant to
the terms of the Plan and the applicable Offering, at the purchase price
specified in the Offering. No fractional shares shall be issued upon the
exercise of Purchase Rights unless specifically provided for in the Offering.
     (b) If any amount of accumulated Contributions remains in a Participant’s
account after the purchase of shares of Common Stock and such remaining amount
is less than the amount required to purchase one share of Common Stock on the
final Purchase Date of an Offering, then such remaining amount shall be held in
such Participant’s account for the purchase of shares of Common Stock under the
next Offering under the Plan, unless such Participant withdraws from such next
Offering, as provided in Section 8(b), or is not eligible to participate in such
Offering, as provided in Section 6, in which case such amount shall be
distributed to such Participant after the final Purchase Date, without interest.
If the amount of Contributions remaining in a Participant’s account after the
purchase of shares of Common Stock is at least equal to the amount required to
purchase one (1) whole share of Common Stock on the final Purchase Date of the
Offering, then such remaining amount shall be distributed in full to such
Participant at the end of the Offering.
     (c) No Purchase Rights may be exercised to any extent unless the shares of
Common Stock to be issued upon such exercise under the Plan are covered by an
effective registration statement pursuant to the Securities Act and the Plan is
in material compliance with all laws applicable to the Plan. If on a Purchase
Date during any Offering hereunder the shares of Common Stock are not so
registered or the Plan is not in such compliance, no Purchase Rights or any
Offering shall be exercised on such Purchase Date, and the Purchase Date shall
be delayed until the shares of Common Stock are subject to such an effective
registration statement and the Plan is in such compliance, except that the
Purchase Date shall not be delayed more than twelve (12) months and the Purchase
Date shall in no event be more than twenty-seven (27) months from the Offering
Date. If, on the Purchase Date under any Offering hereunder, as delayed to the
maximum extent permissible, the shares of Common Stock are not registered and
the Plan is not in such compliance, no Purchase Rights or any Offering shall be
exercised and all Contributions accumulated during the Offering (reduced to the
extent, if any, such Contributions have been used to acquire shares of Common
Stock) shall be distributed to the Participants.

8.



--------------------------------------------------------------------------------



 



10. Covenants of the Company.
     The Company shall seek to obtain from each federal, state, foreign or other
regulatory commission or agency having jurisdiction over the Plan such authority
as may be required to issue and sell shares of Common Stock upon exercise of the
Purchase Rights. If, after commercially reasonable efforts, the Company is
unable to obtain from any such regulatory commission or agency the authority
that counsel for the Company deems necessary for the lawful issuance and sale of
shares of Common Stock under the Plan, the Company shall be relieved from any
liability for failure to issue and sell shares of Common Stock upon exercise of
such Purchase Rights unless and until such authority is obtained.
11. Use of Proceeds from Shares of Common Stock.
     Proceeds from the sale of shares of Common Stock pursuant to Purchase
Rights shall constitute general funds of the Company.
12. Rights as a stockholder.
     A Participant shall not be deemed to be the holder of, or to have any of
the rights of a holder with respect to, shares of Common Stock subject to
Purchase Rights unless and until the Participant’s shares of Common Stock
acquired upon exercise of Purchase Rights are recorded in the books of the
Company (or its transfer agent).
13. Designation of Beneficiary.
     (a) A Participant may file a written designation of a beneficiary who is to
receive any shares of Common Stock and/or cash, if any, from the Participant’s
account under the Plan in the event of such Participant’s death subsequent to
the end of an Offering but prior to delivery to the Participant of such shares
of Common Stock or cash. In addition, a Participant may file a written
designation of a beneficiary who is to receive any cash from the Participant’s
account under the Plan in the event of such Participant’s death during an
Offering. Any such designation shall be on a form provided by or otherwise
acceptable to the Company.
     (b) The Participant may change such designation of beneficiary at any time
by written notice to the Company. In the event of the death of a Participant and
in the absence of a beneficiary validly designated under the Plan who is living
at the time of such Participant’s death, the Company shall deliver such shares
of Common Stock and/or cash to the executor or administrator of the estate of
the Participant, or if no such executor or administrator has been appointed (to
the knowledge of the Company), the Company, in its sole discretion, may deliver
such shares of Common Stock and/or cash to the spouse or to any one or more
dependents or relatives of the Participant, or if no spouse, dependent or
relative is known to the Company, then to such other person as the Company may
designate.
14. Adjustments upon Changes in Securities; Corporate Transactions.
     (a) If any change is made in the shares of Common Stock, subject to the
Plan, or subject to any Purchase Right, without the receipt of consideration by
the Company (through merger, consolidation, reorganization, recapitalization,
reincorporation, stock dividend, dividend

9.



--------------------------------------------------------------------------------



 



in property other than cash, stock split, liquidating dividend, combination of
shares, exchange of shares, change in corporate structure or other transaction
not involving the receipt of consideration by the Company), the Plan shall be
appropriately adjusted in the type(s), class(es) and maximum number of shares of
Common Stock subject to the Plan pursuant to Section 4(a), and the outstanding
Purchase Rights shall be appropriately adjusted in the type(s), class(es),
number of shares and purchase limits of such outstanding Purchase Rights. The
Board shall make such adjustments, and its determination shall be final, binding
and conclusive. (The conversion of any convertible securities of the Company
shall not be treated as a “transaction not involving the receipt of
consideration by the Company.”)
     (b) In the event of a Corporate Transaction, then: (i) any surviving or
acquiring corporation may continue or assume Purchase Rights outstanding under
the Plan or may substitute similar rights (including a right to acquire the same
consideration paid to stockholders in the Corporate Transaction) for those
outstanding under the Plan, or (ii) if any surviving or acquiring corporation
does not continue or assume such Purchase Rights or does not substitute similar
rights for Purchase Rights outstanding under the Plan, then, the Participants’
accumulated Contributions shall be used to purchase shares of Common Stock
within ten (10) business days prior to the Corporate Transaction under the
ongoing Offering, and the Participants’ Purchase Rights under the ongoing
Offering shall terminate immediately after such purchase.
15. Amendment of the Plan.
     (a) The Board at any time, and from time to time, may amend the Plan.
However, except as provided in Section 14 relating to adjustments upon changes
in securities and except as to amendments solely to benefit the administration
of the Plan, to take account of a change in legislation or to obtain or maintain
favorable tax, exchange control or regulatory treatment for Participants or the
Company or any Related Corporation, no amendment shall be effective unless
approved by the stockholders of the Company to the extent stockholder approval
is necessary for the Plan to satisfy the requirements of Section 423 of the Code
or other applicable laws or regulations.
     (b) It is expressly contemplated that the Board may amend the Plan in any
respect the Board deems necessary or advisable to provide Employees with the
maximum benefits provided or to be provided under the provisions of the Code and
the regulations promulgated thereunder relating to Employee Stock Purchase Plans
or to bring the Plan and/or Purchase Rights into compliance therewith.
     (c) The rights and obligations under any Purchase Rights granted before
amendment of the Plan shall not be impaired by any amendment of the Plan except:
(i) with the consent of the person to whom such Purchase Rights were granted, or
(ii) as necessary to comply with any laws or governmental regulations
(including, without limitation, the provisions of the Code and the regulations
promulgated thereunder relating to Employee Stock Purchase Plans).
16. Termination or Suspension of the Plan.
     (a) The Board in its discretion may suspend or terminate the Plan at any
time. Unless sooner terminated, the Plan shall terminate at the time that all of
the shares of Common Stock

10.



--------------------------------------------------------------------------------



 



reserved for issuance under the Plan, as increased and/or adjusted from time to
time, have been issued under the terms of the Plan. No Purchase Rights may be
granted under the Plan while the Plan is suspended or after it is terminated.
     (b) Any benefits, privileges, entitlements and obligations under any
Purchase Rights while the Plan is in effect shall not be impaired by suspension
or termination of the Plan except (i) as expressly provided in the Plan or with
the consent of the person to whom such Purchase Rights were granted, (ii) as
necessary to comply with any laws, regulations, or listing requirements, or
(iii) as necessary to ensure that the Plan and/or Purchase Rights comply with
the requirements of Section 423 of the Code.
17. Effective Date of Plan.
     The Plan shall become effective as determined by the Board, but no Purchase
Rights shall be exercised unless and until the Plan has been approved by the
stockholders of the Company within twelve (12) months before or after the date
the Plan is adopted by the Board.
18. Miscellaneous Provisions.
     (a) The Plan and Offering do not constitute an employment contract. Nothing
in the Plan or in the Offering shall in any way alter the at will nature of a
Participant’s employment or be deemed to create in any way whatsoever any
obligation on the part of any Participant to continue in the employ of the
Company or a Related Corporation, or on the part of the Company or a Related
Corporation to continue the employment of a Participant.
     (b) The provisions of the Plan shall be governed by the laws of the State
of Delaware without resort to that state’s conflicts of laws rules.

11.



--------------------------------------------------------------------------------



 



Genitope Corporation
2003 Employee Stock Purchase Plan
Offering
Adopted by the Board of Directors: August 7, 2003
Amended and Restated: February 1, 2007
     In this document, capitalized terms not otherwise defined shall have the
same definitions of such terms as in the Genitope Corporation 2003 Employee
Stock Purchase Plan.
1. Grant; Offering Date.
                              (a) The Board hereby authorizes a series of
Offerings pursuant to the terms of this Offering document.
                              (b) The first Offering hereunder (the “New
Offering”) shall begin on February 16, 2007 and shall end on February 15, 2009,
unless terminated earlier as provided below. The New Offering shall consist of
four (4) Purchase Periods, with the first Purchase Period ending on August 15
2007, the second Purchase Period ending on February 15, 2008, the third Purchase
Period ending on August 15, 2008 and the fourth Purchase Period ending on
February 15, 2009.
                              (c) After the New Offering commences, a concurrent
Offering shall begin on February 16 and August 16 each year, beginning with an
Offering commencing on August 16, 2007, over the term of the Plan, and each such
Offering shall be approximately twenty four (24 )months in duration. . Each
Offering shall consist of four (4) Purchase Periods, each of which shall be
approximately six (6) months in length. Except as provided below, a Purchase
Date is the last day of a Purchase Period or of an Offering, as the case may be.
                              (d) Notwithstanding the foregoing: (i) if any
Offering Date falls on a day that is not a Trading Day, then such Offering Date
shall instead fall on the next subsequent Trading Day, and (ii) if any Purchase
Date falls on a day that is not a Trading Day, then such Purchase Date shall
instead fall on the immediately preceding Trading Day.
                              (e) Prior to the commencement of any Offering, the
Board may change any or all terms of such Offering and any subsequent Offerings.
The granting of Purchase Rights pursuant to each Offering hereunder shall occur
on each respective Offering Date unless prior to such date (i) the Board
determines that such Offering shall not occur, or (ii) no shares of Common Stock
remain available for issuance under the Plan in connection with the Offering.
                              (f) If the Company’s accountants advise the
Company that the accounting treatment of purchases under the Plan will change or
has changed in a manner that the Company determines is detrimental to its best

1.



--------------------------------------------------------------------------------



 



interests, then the Company may, in its discretion, take the following actions:
(i) terminate each Offering hereunder that is then ongoing as of the next
Purchase Date (after the purchase of stock on such Purchase Date) under such
Offering; (ii) set a new Purchase Date for each ongoing Offering and terminate
such Offerings after the purchase of stock on such Purchase Date; (iii) amend
the Plan and each ongoing Offering so that such Offerings will no longer have an
accounting treatment that is detrimental to the Company’s best interests and
(iv) terminate each ongoing Offering and refund any money contributed back to
the participants. (g) Notwithstanding anything in this Section 1 to the
contrary, if the Fair Market Value of a share of Common Stock on any Purchase
Date during an Offering is less than or equal to the Fair Market Value of a
share of Common Stock on the Offering Date for that Offering, then that Offering
shall terminate immediately following the purchase of shares of Common Stock on
such Purchase Date. Participants in the terminated Offering automatically shall
be enrolled in the Offering that commences immediately after such Purchase Date.
2. Eligible Employees.
                              (a) Each Eligible Employee, who is an Employee on
the Offering Date of an Offering hereunder and is either (i) an employee of the
Company, (ii) an employee of a Related Corporation incorporated in the United
States or (iii) an employee of a Related Corporation that is not incorporated in
the United States, provided that the Board has designated that employees of such
Related Corporation are eligible to participate in the Offering, shall be
granted a Purchase Right on the Offering Date of such Offering.
                              (b) Notwithstanding the foregoing, the following
Employees shall not be Eligible Employees or be granted Purchase Rights under an
Offering:
               (i) part-time or seasonal Employees whose customary employment is
twenty (20) hours per week or less or five (5) months per calendar year or less;
               (ii) five percent (5%) stockholders (including ownership through
unexercised and/or unvested stock options) as described in Section 6(c) of the
Plan; or
               (iii) Employees in jurisdictions outside of the United States if,
as of the Offering Date of the Offering, the grant of such Purchase Rights would
not be in compliance with the applicable laws of any jurisdiction in which the
Employee resides or is employed.
                              (c) Notwithstanding the foregoing, each person who
first becomes an Eligible Employee during an Offering shall receive, on the day
after the first Purchase Date during that Offering as of which such person first
satisfies the requirements to become an Eligible Employee, a Purchase Right
under such Offering, which Purchase Right shall thereafter be deemed to be a
part of the Offering. Such Purchase Right shall have the same characteristics as
any Purchase Rights originally granted under the Offering except that:
               (i) the date on which such Purchase Right is granted shall be the
“Offering Date” of such Purchase Right for all purposes except for the
application of the provision of Section 1(g) above (the

2.



--------------------------------------------------------------------------------



 



application of which shall be determined only by using the Offering Date of the
ongoing Offering), including determination of the exercise price of such
Purchase Right; and
               (ii) the Offering for such Purchase Right shall begin on its
Offering Date and end coincident with the end of the ongoing Offering.
3. Purchase Rights.
           (a) Subject to the limitations herein and in the Plan, a
Participant’s Purchase Right shall permit the purchase of the number of shares
of Common Stock purchasable with up to fifteen percent (15%) of such
Participant’s Earnings paid during the period of such Offering beginning
immediately after such Participant first commences participation; provided,
however, that no Participant may have more than fifteen percent (15%) of such
Participant’s Earnings applied to purchase shares of Common Stock under all
ongoing Offerings under the Plan and all other plans of the Company and Related
Corporations that are intended to qualify as Employee Stock Purchase Plans.
           (b) For Offerings hereunder, “Earnings” means the compensation paid
to a Participant, including all salary and wages (including amounts elected to
be deferred by such Participant, that would otherwise have been paid, under any
cash or deferred arrangement or other deferred compensation program established
by the Company or a Related Corporation), overtime pay, commissions, bonuses,
and other cash remuneration paid directly to such Participant, but excluding
profit sharing, the cost of employee benefits paid for by the Company or a
Related Corporation, severance payments, education or tuition reimbursements,
imputed income arising under any Company or Related Corporation group insurance
or benefit program, traveling expenses and automobile allowances, business and
moving expense reimbursements, income received in connection with stock options,
contributions made by the Company or a Related Corporation under any employee
benefit plan, and similar items of compensation.
           (c) Notwithstanding the foregoing, the maximum number of shares of
Common Stock that a Participant may purchase on any Purchase Date in an Offering
shall be such number of shares as has a Fair Market Value (determined as of the
Offering Date for such Offering) equal to (x) $25,000 multiplied by the number
of calendar years in which the Purchase Right under such Offering has been
outstanding at any time, minus (y) the Fair Market Value of any other shares of
Common Stock (determined as of the relevant Offering Date with respect to such
shares) that, for purposes of the limitation of Section 423(b)(8) of the Code,
are attributed to any of such calendar years in which the Purchase Right is
outstanding. The amount in clause (y) of the previous sentence shall be
determined in accordance with regulations applicable under Section 423(b)(8) of
the Code based on (i) the number of shares previously purchased with respect to
such calendar years pursuant to such Offering or any other Offering under the
Plan, or pursuant to any other Company or Related Corporation plans intended to
qualify as Employee Stock Purchase Plans, and (ii) the number of shares subject
to

3.



--------------------------------------------------------------------------------



 



other Purchase Rights outstanding on the Offering Date for such Offering
pursuant to the Plan or any other such Company or Related Corporation Employee
Stock Purchase Plan.
                    (d) The maximum aggregate number of shares of Common Stock
available to be purchased by all Participants under an Offering shall be the
number of shares of Common Stock remaining available under the Plan on the
Offering Date. If the aggregate purchase of shares of Common Stock upon exercise
of Purchase Rights granted under the Offering would exceed the maximum aggregate
number of shares available, the Board shall make a pro rata allocation of the
shares available in a uniform and equitable manner.
4. Purchase Price.
     The purchase price of shares of Common Stock under an Offering shall be the
lesser of: (i) eighty-five percent (85%) of the Fair Market Value of such shares
of Common Stock on the Offering Date, or (ii) eighty-five percent (85%) of the
Fair Market Value of such shares of Common Stock on the applicable Purchase
Date, in each case rounded up to the nearest whole cent per share.
5. Participation.
          (a) An Eligible Employee may elect to participate in an Offering on
the Offering Date. An Eligible Employee shall elect his or her payroll deduction
percentage on such enrollment form as the Company provides. The completed
enrollment form must be delivered to the Company prior to the date participation
is to be effective, unless a later time for filing the enrollment form is set by
the Company for all Eligible Employees with respect to a given Offering. Payroll
deduction percentages must be expressed in whole percentages of Earnings, with a
minimum percentage of one percent (1%) and a maximum percentage of fifteen
percent (15%). Contributions may only be made by way of payroll deductions.
          (b) A Participant may increase his or her participation level only
once during a Purchase Period. A Participant may decrease (including a decrease
to zero percent (0%)) his or her participation level no more than once during a
Purchase Period. Any such change in participation level shall be made by
delivering a notice to the Company or a designated Related Corporation in such
form as the Company provides prior to the ten (10) day period (or such shorter
period of time as determined by the Company and communicated to Participants)
immediately preceding the next Purchase Date of the Purchase Period for which it
is to be effective.
          (c) A Participant may withdraw from an Offering and receive a refund
of his or her Contributions (reduced to the extent, if any, such Contributions
have been used to acquire shares of Common Stock for the Participant on any
prior Purchase Date) without interest, at any time prior to the end of the
Offering, excluding only each ten (10) day period immediately preceding a
Purchase Date (or such shorter period of time determined by the Company and
communicated to Participants), by delivering a withdrawal notice to the Company
or a designated Related Corporation in such form as

4.



--------------------------------------------------------------------------------



 



the Company provides. A Participant who has withdrawn from an Offering shall not
again participate in such Offering, but may participate in subsequent Offerings
under the Plan in accordance with the terms of the Plan and the terms of such
subsequent Offerings.
             (d) Notwithstanding the foregoing or any other provision of this
Offering document or of the Plan to the contrary, neither the enrollment of any
Eligible Employee in the Plan nor any forms relating to participation in the
Plan shall be given effect until such time as a registration statement covering
the registration of the shares under the Plan that are subject to the Offering
has been filed by the Company and has become effective.
6. Purchases.
     Subject to the limitations contained herein, on each Purchase Date, each
Participant’s Contributions (without any increase for interest) shall be applied
to the purchase of whole shares, up to the maximum number of shares permitted
under the Plan and the Offering.
7. Notices and Agreements.
     Any notices or agreements provided for in an Offering or the Plan shall be
given in writing, in a form provided by the Company (including documents
delivered in electronic form, if authorized by the Committee), and unless
specifically provided for in the Plan or this Offering, shall be deemed
effectively given upon receipt or, in the case of notices and agreements
delivered by the Company, five (5) days after deposit in the United States mail,
postage prepaid.
8. Exercise Contingent on Stockholder Approval.
     The Purchase Rights granted under an Offering are subject to the approval
of the Plan by the stockholders of the Company as required for the Plan to
obtain treatment as an Employee Stock Purchase Plan.
9. Offering Subject to Plan.
     Each Offering is subject to all the provisions of the Plan, and the
provisions of the Plan are hereby made a part of the Offering. The Offering is
further subject to all interpretations, amendments, rules and regulations which
may from time to time be promulgated and adopted pursuant to the Plan. In the
event of any conflict between the provisions of an Offering and those of the
Plan (including interpretations, amendments, rules and regulations which may
from time to time be promulgated and adopted pursuant to the Plan), the
provisions of the Plan shall control.

5.